 62DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile the Board has found appropriate units of physical employeesin a public utility apart from clerical employees,3 we are of the opinionthat in the present proceeding the long history of collective bargain-ing, the high degree of integration in the Employer's operations, thetransfers between physical and clerical employees, and the community.of interest among both groups of employees, require a finding thatonly a unit of physical and clerical employees is appropriate.4Ac-cordingly, we find that the unit sought by the Petitioneris not ap-propriate for the purposes of collective bargaining, and we shall dis-miss the petition.OrderUpon the basis of the foregoing findings of fact and the entire recordin the ease, the Board hereby orders that the petition for investigationand certification of representatives of employees of the East Ohio GasCompany, Cleveland, Ohio, filed by the Utility Workers Union ofAmerica, CIO, be, and it hereby is, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.S Indianapolis Power & Light Company,76 NLRB 136;Kansas City Power & LightCompany,75 NLRB 609.4PhiladelphiaGasWorks Company, 74NLRB 638;Pennsylvania Power & LightCompany,64 NLRB 874.ELECTRONICSEQUIPMENT CO., INC.andCHARLES PENCHANSKY.Ci a$eNo. 2-CA-867.April 30, 1951Decision and OrderOn May 29, 1950, Trial Examiner Ralph Winkler issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices, andrecommending that the complaint be dismissed, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter thecharging party and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The charging party alsorequested oral argument.This request is denied as the record andbriefs, in our opinion, adequately present the issues and the positionsof the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has-considered the Interme-diate Report, the exceptions, and briefs, and the entire record in thecase, and, except as they relate to discharge of Penchansky, hereby94 NLRB No. 19.J rELECTRONICS EQUIPMENT CO., INC.63adopts the findings, conclusions,and recommendations of the TrialExaminerwith the modifications set forth below.As to the discliargeof Penchansky, the Board adopts the Trial Examiner's findings offact, but rejects his conclusions and recommendations.The Respondent admits that Penchansky was discharged for hisparticipation in writing and mailing the two letters quoted in full inthe Intermediate Report.There is no doubt that preparing and cir-culatingletters publicizing a union's position in a labor dispute andsoliciting aid and sympathy on behalf of the union's cause is ordi-narily concerted activity protected by the Act.The only question forour determination is whether the letters under consideration in thiscase were for such a purpose or of such a nature as to warrant oursaying that Section 7 of the Act does not protect their preparationor circulation.The Trial Examiner answered the above question in the affirma-tive for two reasons: (1) He found that the purpose of the concertedactivity was to force the Respondent to grant Local 65 exclusive recog-nition as bargainingrepresentative of Respondent's employees whilethe petition of a rival union was pending before the Board.He con-cluded that this constituted an attempt to force the Respondent toviolate the Act,:' and was therefore beyond the protection of Section 7.(2)He found that the letters contained an accusation that the Re-spondent refused to recognize and negotiate in good faith with Local65.He concluded that this constituted an accusation that the Re-spondent nad committed an unfair labor practice by virtue of Section8 (a) (5) of the Act.He further found that these statements werefalse andmaliciousand that Penchansky, by. participating in the pub-licationof the letters, coil'imitted actionable defamation under the lawof New York State.We,disagree with these findings and conclusions for the followingreasons.1.The letters, set forth in full in the Intermediate Report, seemto us tohave two objectives: (a) Securing reinstatement of the dis-charged employees, and (b) securing a contract of some sort for Local65.It isnot at all clear from them, however, that the contract soughtwas one embracing exclusive recognition for Local 65 and that the lat-ter would not have been satisfied with somethingless, atleast while thepetition of its rival was pending.However, even assuming that thedemand was for exclusive recognition, the Board believes the activityto have been protected.As the Board pointed out in theHoovercase,2' In reaching this conclusion the Trial Examiner applied a combination of the principlesset forth inMidwest Piping & Supply Co , Inc.,63 NLRB 1063,The American NewsCompany,Inc.,55 NLRB 13 ; andThompson Products,Inc ,70 NLRB 13 , 72 NLRB 886.Note, however,the partial modification of theMidwest Pipingdoctrine inWilliam PennBroadcastinq Company,93 NLRB 1104(April 1951).2The Hoover Company,90 NLRB 1614 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the doctrine of theMidwest Pipingcase the employer'sexclusive recognition of one of the two rival unions violates theAct only if at the time such recognition is granted the questionconcerning representation raised by the rival petition still is pend-ing.However, before recognition is granted many things mightoccur which would remove that question and would render exclu-sive recognition of a majority representative perfectly lawful:Thus, for example, the rival union might withdraw its petition,or the Board, for any number of reasons, might dismiss it.Again, the employer faced with rival demands may, withoutviolating theMidwest Pipingdoctrine, grant recognition to eachof the claimants on a members-only basis.It seems clear to the Board that Local 65, in circulating those letters,was primarily interested in protecting its members.The contract wasonly one way in which it could be sure that its members were protected.We cannot say now that recognition of Local 65 would have violatedthe Act.The uncertainties in the situation, which we have pointedout above, make such a holding impossible.We therefore can see nojustification here for departing from the ruling in theHoovercase.The Board therefore finds that the concerted activity, insofar as itwas directed toward securing recognition for Local 65, did not losethe protection of the Act because of the pending rival petition.2.We find it unnecessary to determine whether or not the letters inquestion were libelous under State law, as it is well established that'theBoard does not adjudicate the private rights of the parties but acts ina public capacity to effectuate the declared public policy of the Act.'State law is not determinative of the rights or obligations under theAct except where the latter expressly provides otherwise 43. In our opinion the letters did not go beyond the realm of protectedconcerted activity.Read in their entirety they constitute a sub-stantially correct recitation of the history of Local 65's experiencewith the Respondent' together with a statement of Local 65's objec-tives and proposed plan of action.The factual recitation is hardlyimpartial in tone, but we do not find that deliberate untruth suggestedby the Trial Examiner.The statement that the employees "ask . . . that the .firm negotiatein good faith with the Union of our choice," is alluded to and char-aH M. Newman,85 NLRB 725.4SeeN L. R. B v.Hearst Publications,Inc,323 U S.111, 123; also seeUnion ScrewProducts,78 NLRB 1107,1125;McMullen Leavens Company,83NLRB 948, 954;International Brotherhood of Teamsters,etc.(Conway's Express),87 NLRB 972 andcases cited therein.5Testimony in the record indicates that in early May 1949,Local 65 began organizingthe Respondent'semployees.On May 13, 1949,the committee of Local 65 met withthe Respondent and demanded recognition and a contract,neither of which materialized.Between that date and the end of May 1949,allmembers of Local 65 except Penchansky-were laid off. ELECTRONICS EQUIPMENT 'CO.11' INC.65acterized by the Trial Examiner as an accusation that the Respondentcommitted an unfair labor practice. ,In our opinion, this statement isplaced in the form of an objective rather than an accusation, and atmost might constitute a- doubtful accusation.But even if a readershould conclude from the, letters that the Respondent had taken acourse of action which might amount to an unfair labor practice, webelieve that this is not sufficient to remove the normal protection ofSection 7 from their publication.A contrary conclusion would neces-sarily result in denying the right to publicize the facts an a labor dis-pute at any time when those facts might add up to a possible coD-clusion that an unfair. labor practice had been committed.Whether or not a showing of legal malice would alter our decisionneed not be determined here, as the record does not support the TrialExaminer's finding that the letters were published for the maliciouspurpose of injuring the Respondent's business.The undisputed testi-mony in the record shows that the purpose of the letters was to bringeconomic and other influential pressure to bear upon the Respondentin an effort to "get the jobs back" and to-obtain a contract.To findthat an attempt to enlist economic sanctions, short of those proscribedin Section 8 (b) of the Act, on behalf of the Union's cause constitutesa malicious purpose of injuring the Respondent would render vulner-able every instance in which economic pressure is used in a labor dis-pute, and would indeed be contrary to well-established principles eThe presumption that Penchansky was aware of the Respondent'sclaimed legal reasons for refusing to recognize Local 65 asthe bargain-ing representative of its employees and also of its assertion that thedischarges were caused by economic necessity does not, in our opinion,justify attributing malice to Penchansky's efforts to gain such recog-nition and secure the reinstatements.The validity of Respondent'sposition had not been legally established; even were it presumed tobe valid, the protection of Section 7 of the Act extends to activity en-tered into because of an employer's lawful refusal to bargain,' aswell as to activity aimed at securing reinstatement of employees termi-nated for economic or other legal reasons.-In view of the foregoing, we find that the statements contained inthe letters constitute no more than a somewhat unrestrained varietyof what is usually accepted as campaign propaganda.9As such, wefind that the activity here was within the proper bounds of concerted6 SeeN. L. R. B. v Peter Cailler Kohler Swiss Chocolates Co., Inc.,130 F. 2d 503,506 (C. A 2).7 SeePorto Rico Container Corporation,89 NLRB 15708 SeeAgar Packing d Provisions Corporation,81 NLRB 1262;Kallaher and Mee, Inc.,87 NLRB 410;Porto Rico Container Corporation, supra.9 SeeN. P. Nelson Iron Works,78NLRB 1270;Westinghouse Electric Corporation,77 NLRB 1058.Carrollton Furniture Manufacturing Co,75 NLRB 710;Bausch ct LombOptical Company,72 NLRB 132.95 384 t-52-vol 94-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivity and was, therefore, protected by Section 7 of the Act.' Ac-cordingly, we find that Penchansky's discharge because of his partin this concerted activity constituted a violation of Section 8 (a)(1) and (3) of the Act.The 8 (a) (1)The Trial Examiner found that the settlement agreement enteredinto in a prior case 10 bars consideration of the 8 (a) (1) violationsalleged in the instant case.There is no indication that the Respondent has violated the termsof the settlement agreement or committed any unfair labor practicesince its execution.Therefore, we shall, in accordance with long-standing Board policy,12 honor the agreement and decline to considerthe independent 8 (a) (1) violations alleged herein.The RemedyHaving found that the Respondent engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act.The Trial Examiner poses the question of whether or not certainconduct engaged in by Penchansky before his discharge was sufficientlyserious to warrant denial of a remedy. 13The Respondent has madeno contention in this respect.However, we have considered this ques-tion and find that the conduct was not of such a serious nature as towarrant a refusal to issue a remedial order.Ordinarily, we would grant reinstatement as well as back pay underthe circumstances of this case.'4However, Penchansky testified thathe had determined that he would not return to the Respondent's em-ploy.We shall, therefore, order the Respondent to make whole thecomplainant for any loss of wages he may have suffered as a resultof the discrimination, by payment to him a sum of money equal tothe amount which he would normally have earned as wages from Julyio The settlement agreement in Case No.2-CA-798 was entered into on July 22, 1949,the date on which the charge in the instant case was filed.By this agreement theRespondent herein was required to maintain the Board's broad 8(a) (1) posting andto comply with certain other terms and conditions set forth in the agreement11The Respondent is alleged to have interfered with,restrained,and coerced its employeesbecause of their union activities by unlawful interrogation,and threats of shutdown andloss of employmentThe events upon which this allegation is based occurred prior to theexecution of the settlement agreement in Case No.2-CA-798, but were not specificallyalleged in the charge filed in that case.iz SeeWooster Brass Company,80 NLRB 1633,and cases cited therein.33Although the Respondentwasaware of the incidents herein referred to, and setforth in the Intermediate Report, it took no affirmative action with respect thereto andthese incidents were not connected with Penchansky's discharge.14Chain man Herzogreserves judgment as to whether,after these events, Penchansky'sreinstatement should have been required had he requested itThe Chairman sees noneed to pass upon that issue here. ELECTRONICS EQUIPMENTCO., INC.6713, 1949, the date of the Respondent's discrimination against him, toMarch 1, 1950, the date of permanent employment elsewhere, less hisnet earnings, during said period.In accordance with the formula promulgated in F. W.WoolworthCompany15and for reasons stated therein, we shall order that theloss of pay suffered by Penchansky be computed on the basis of eachseparate calendar quarter or portion thereof during said period.Thequarterly periods, hereinafter called "quarters," shall begin with thefirst day of January, April, July, and October.Loss of pay shallbe' determined by deducting from a sum equal to that which Pen-chansky normally would have earned as wages during each such quar-ter or portion thereof, his net earnings,16 if any, during the same pe-riod.Earnings in one particular quarter shall have no effect uponthe back-pay liability for any other quarter.We shall further order, in accordance with theWoolworthdecision,'7that the Respondent, upon request, make available to the Board andits agents all records pertinent to an analysis of the amounts of backpay due and the rights of reinstatement.Upon the basis of the foregoing, and upon the entire record in thecase, the Board makes the following:CONCLUSIONS OF LAw1.By discriminating in regard to the hire and tenure of employ-ment of Charles Penchansky, thereby discouraging membership inWholesale and Warehouse Workers Union, Local 65, the Respondenthas engaged in, and is engaging in, unfair labor practices within themeaning of Section 8 (a) (3) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Electronics Equipment Co.,Inc.,Brooklyn, New York, and its officers, agents, successors, andassigns, shall :'IF.W. WoolworthCompany,90NLRB 289.16 SeeCrossett Lumber Company,8 NLRB440;Republic Steel Corporation v. N. L. R. B.,811 U. S. 7.17F.W. Woolworth Company, supra. 68DECISIONSOF NATIONAL LABORRELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in Wholesale and Warehouse Work-ersUnion, Local 65, or in any other labor organization of its em-ployees, by discharging any of its employees, or in any other mannerdiscriminating in regard to their hire, tenure of employment, or otherterms and conditions of their employment.(b) In any like or related manner 18 interfering with, restraining,or coercing its employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist Wholesale andWarehouse Workers Union, Local 65, or any other labor organiza-tion, to bargain collectively through their representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Charles Penchansky for any loss of pay he mayhave suffered by reason of the discrimination against him, by pay-ment to him of a sum of money equal to the amount which he wouldnormally have earned as wages during the period from the date ofRespondent's discrimination against him on July 13, 1949, to March1, 1950, the date of permanent employment elsewhere, less his netearnings during said period.'(b)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll rec-ords, social security payment records, time cards, personnel recordsand reports, and all other records necessary to an analysis of the.amounts of back pay due under the terms of this Order.(c)Post at its plant at Brooklyn, New York, copies of the noticeattached hereto, marked Appendix A.19Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, after,being signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.is In view of the broad order posted by the Respondent in compliance with the settlementagreement entered into in Case No. 2-CA-798, and in view of the fact that said order,was posted after Penchansky's discriminatory discharge, we deem the posting of a,narrow remedial order as adequate to effectuate the policies of the Act.19 Inthe event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice, before the words "A Decision and Order," the words""A Decree of the United States Court of Appeals Enforcing." ELECTRONICS EQUIPMENT CO., INC.69(d)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that in all other respects the complaint be,and it hereby is, dismissed.MEMBER REYNOLDS, concurring in part and dissenting in part :Although I agree with my colleagues that the letters do not con-tain such false accusations which in and of themselves would removetheir circulation from the orbit of protected activity, in my opinionthe objective sought to be obtained by their circulation was illegaland the protection of Section 7 of the Act was thereby forfeited. Bythe letters, which contained the boycott plea and the threat of picket-ing, Penchansky sought to secure recognition for his labor organiza-tion at a time when a question concerning representation existed anda petition for its resolution was pending before the Board.The ma-jority decision relies wholly upon the rationale set forth in theHoover 20case.I do not agree with the reasoning or conclusionsreached by that decision on this point, and as I did not participate inthat case I feel impelled to express my disagreement here. I agreewith the reasoning explicated by the Trial Examiner, and like him,would apply theMidwest PipingandAmerican Newsprinciples 21to the present situation.In view of the foregoing, I would dismiss the complaint in itsentirety.Appendix ANOTICE TO ALL EMPLOYESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in WHOLESALE ANDWAREHOUSE WORKERS UNION, LOCAL 65, or in any other labororganization of our employees by discharging any of our em-ployees, or in any other manner discriminating in regard to theirhire, tenure of employment, or other terms and conditions oftheir employment.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistWHOLESALE AND WAREHOUSE WORKERS UNION, LOCAL 65, or any20 The Hoover Company,90 NLRB 1614. '21Midwest Piping& Supply Co., Inc.,63 NLRB 1063;The American News Company,Inc., 55NLRB 13. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act, asguaranteed by Section 7 thereof.WE WILL MAKE Charles Penchansky whole for any loss of paysuffered by him as a result of our discrimination against him.All our employees are free to become or remain or refrain frombecoming members of the above-named union, or any other labororganization.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any suchlabor organization.ELECTRONICS EQUIPMENT CO., INC.Employer.Dated ------------------- By --------------=-----------------(Representative)(Title)This notice must remain posted for sixty (60) consecutive daysfrom the date hereof and must not be altered, defaced, or covered byany other material.Intermediate Report and Recommended OrderWarren IT Leland, Esq,for the General Counsel.Ashe & Rif" in,byGeorge Rifl— in, Esq,of New York, N. Y, for the Respondent.Newburger, Shapiro, Rabinowitz & Boudm,byVictor Rabinowitz, Esq.,ofNew York, N Y., for 'Charles Penchansky.STATEMENT OF THE CASEUpon a charge filed July 22, 1949, by Charles Penchansky, an individual, theGeneral Counsel for the National Labor Relations Board, by the RegionalDirector for the Second Region (New York, New York), issued a complaintdated January 6, 1950, alleging as amended at the hearing that the Respond-ent, by discriminatorily discharging Penchansky and by other conduct, had'engaged and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) ofthe Labor Management Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of the complaint and the charge were duly served upon the Respondent.The Respondent filed an answer denying the commission of the unfair laborpractices alleged in the complaint ; it also interposed certain affirmative defensesto the complaint.Pursuant'to notice,_a hearing was held on May 1 and 2, 1950, at New YorkCity, before the undersigned Trial Examiner.The General Counsel, the Re-spondent, and Penchansky were represented by counsel. The parties participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues. ELECTRONICS EQUIPMENT CO., INC.71At the hearing the General Counsel moved to amend the complaint and theRespondent moved to amend its answer, each party objecting to the other'smotion.The amendments were permitted with the qualification that before theclose of the hearing either party might claim surprise and make the appropriatemotions.No further motions in this connection were made.The Respondentmoved to dismiss the complaint for lack of proof, upon which ruling was reserved ;the motion is disposed of in accordance with the findings and conclusions setforth below.All parties were afforded an opportunity to present oral argument before theTrial Examiner and to file briefs and proposed findings of fact and conclusionsof law.Upon the entire record in the case and from his observation of the demeanorof witnesses, the Trial Examiner makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, maintains its principal officea.d place of business in Brooklyn, New York, where it is engaged in the sale anddistribution of radio parts and related products. In 194S, the Respondent pur-chased materials exceeding $500,000 in value, of which approximately 50 percentwas obtained outside the State of New York ; during the same period, the Re-spondent sold products valued at more than $500,000, of which approximately 10percent was shipped outside the State.I find that the Respondent is engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATION INVOLVEDWholesale and Warehouse Workers Union, Local 65, herein called Local 65,is a labor organization.III.THE UNFAIR LABOR PRACTICESA. DiscriminationPreliminary StatementThe Respondent discharged Charles Penchansky on July 13, 1949.Penchanskywas shop steward and one of the principal proponents of Local 65, which beganto organize the Respondent's employees in May 1949The General Counselalleges that this discharge was discriminatory and, among other things in sup-port thereof, he adduced background testimony to the effect that before dis-charging Penchansky, the Respondent engaged in a course of disparate treatmentagainst Penchansky by changing or departing from established practices regard-ing vacation schedules, telephone privileges, liability for breakage, etc.TheRespondent introduced controverting testimony, which I credit, the effect ofwhich is to negate discrimination in respect to these particular matters.Nopurpose would be served by detailing this testimony, as I find, in accordance withthe principal contention of the Respondent and as the Respondent told Pen-chansky at the time, that the discharge was caused by Penchansky's conductwith regard to certain letters mailed to customers of the Respondent.The letters in question read as follows :0 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDWHOLESALE & WAREHOUSE WORKERS UNIONLOCAL 6513 Astor Place, New York 3, N. Y.Telephone: Oregon 3-5120July 8, 19119.DEAR FRIEND :This is an appeal from the employees of ELECTRONIC EQUIPMENT CO, INC.,of 2912 Atlantic Ave., Brooklyn, N. Y.We are asking your help and needyour good will in fighting for our jobs.Twelve employees were fired following a request for union recognition.We urge your cooperation to help us win decent working conditions whichis the right of every American.We have not made any unjust claims; allwe ask is that the employees be reinstated and that the firm negotiate ingood faith with the Union of our own choice.We are preparing to picket as our last resort.We, therefore, appeal toyou to call Electronic Equipment to urge them to deal with our Union andshould picketing take place that you would not patronize them.Sincerely,COMMITTEE OF ELECTRONIC EMPLOYEES,13 Astor Place,N. Y. C., 11th Floor.WHOLESALE & WAREHOUSE WORKERS UNIONLOCAL 6513 Astor Place, New Yorrk 3, N. Y.Telephone : Oregon 3-5120July 12, 1949.DEARSIit:'About two months ago the employees of the Electronic Equipment Com-pany, Inc., 2912 Atlantic Ave., Brooklyn, started to organize into our Union.A few days after that, the firm was approached for a contract. Immediatelythereafter, they fired one Union member after another, until all the em-ployees belonging to the Union were fired.This situation forces us to declare a lock-out within the next few daysunless the employer agrees to sit down to negotiate a contract.You canhelp prevent the picket line by informing the company that you will notpurchase any merchandise while the dispute is on and urging them to dealwith us.As soon as we start picketing, we will inform you and hope to receive yourcooperation in not purchasing from the above company while the lock-outis in progress.Our representatives will visit you from time to time to keepyou informed.Thank you for your cooperation.'Very truly yours,THE COMMITTEE OF EMPLOYEES OF THEELECTRONIC EQUIPMENT COMPANY, INC.The record shows that the July 8 letter was mailed and received before July13, 1949.The testimony is in conflict, however, as to the mailing date of thesecond letter.On the basis of my observation of the witnesses and their re-spective testimony, I find that the second letter also was received by customersof the Respondent before Penchansky's discharge on July 13, 1949. ELECTRONICS EQUIPMENT CO.,INC.73The July 8 letter was composed by Penchansky and seven other Local 65members including Union Organizer Reger, after they decided on that date tocommunicate with customers of the Respondent in regard to the matters-statedin the letters.Penchansky testified that the second letter "was prepared bythe Union" and that he did not assist in its actual composition ; both letters,however, were sent out under the name "Committee of Electronic Employees."I find that Penchansky was a member of this committee. Penchansky also ad-dressed envelopes for each of these respectiveenclosures.The Respondent asserts that Penchansky obtained, without authorization andtherefore in breach of his obligation to the Respondent, the names and addressesof the circularized customers from a confidential list of customers in the Re-spondent's files.Penchansky testified, however, that in the normal course ofhis employment as a counterman-in which capacity he accepted telephone orders,wrote up bills, directed drivers what deliveries to make, etc.-he became familiarwith the names of most of Respondent's customers, and that, in preparing theirown mailing list for the letters in question, he and the other afore-mentionedindividuals pooled their similarly acquired knowledge, using, in addition, theclassified section of the local telephone directory.There is no showing thatthe Respondent ever had classified' this information as confidential and so noti-fied its employees; nor is there any showing that Penchansky obtained suchinformation other than as he testified, which testimony I credit.I find, upon all the foregoing, that Penchansky participated in the conceptionand circulation of the letters and that both letters were received through themailby customers of the Respondent before Penchansky was discharged.Contentions of the PartiesThe Respondent contends, in part, that the letters convey the impressionthat the Respondent illegally discharged Local 65 employees because of Local65's request for recognition and that the Respondent unreasonably and un-justifiably refused to recognize and bargain in good faith with, Local 65 as therepresentative of the Respondent's employees ; that Penchansky knew thesestatements were untrue ; that the Respondent did not discriminatorily dis-charge employees and did not refuse to bargain in good faith with Local 65,andthat, in the latter connection, the Respondent was prevented from negotiatingwith Local 65 because of the pendency of a representation petition of a rivalunion.The Respondent concludes that the statements in question are libelousand destructive of its right to custom and, therefore, that Penchansky's partici-pation in circularizing these statements constitutes lawful basis for his discharge.The General Counsel relies principally on a proposition of law that, what-ever the contents or the truth of the contents of the letters, Penchansky's con-duct was an integral part of concerted activities which are protected underSection7 of the Act.IEvents Preceding the Letters and the DischargeOn May 13, 1949, the Respondent met at Local 65's request with union,representatives, including Shop Steward Penchansky and Union Organizer Reger.Local 65 sought to obtain recognition as collective bargaining representative ofRespondent's employees and to negotiate a contract covering them.The recorddoesnot show what transpired or what results were reached, except that Local 65was not recognized as ithad requested.On May 23, 1949, meanwhile, a representation petition was filed in Case No.2-RC-13 by Television, Radio and Business Machine Employees, Local 854,.International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America,AFL, herein called the Teamsters.The Teamsters thereby sought 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be certified as the statutory bargaining representative for the same employeescovered by Local 65's request for recognition.On June 13, the Respondent andthe Teamsters executed, and the Board's Regional Director approved, an Agree-ment for Consent Election providing for an election to be conducted under theRegional Director's supervision ; however, as of the hearing date in the presentmatter, the petition still was pending and no election has been held.On May 24, at the invitation of the New York State Board of Mediation, theRespondent again met with representatives of Local 65, including Union Or-ganizer Reger but not Penchansky, at the Mediation Board offices. The Teamsterswas not represented.Among other things, Local 65 claimed to represent amajority of the Respondent's employees and requested the Respondent to recog-nize it for purposes of collective bargaining ; the Respondent stated that suchrecognition could not be granted in view of the Teamsters' pending petition.The meeting ended with an understanding that if the Teamsters lost the electionfor which it had petitioned, the Respondent would recognize Local 65 upon ademonstration of the latter's majority status. (A word of explanation as tothis particular situation : Local 65, I am administratively advised, was not in,compliance at the time, nor had it previously been in compliance, with the affi-davit requirements of Section 9 of the Act.Under established Board law,,therefore, Local 65 could not appear on the ballot in an election upon theTeamsters' petition.)Sometime in May 1949, the Respondent had caused a change in the employ-ment status of several employees-whether by discharge or layoff it is unneces-sary to determine at this time. Penchansky and these individuals were theLocal 65 members who, together with Union Organizer Reger, decided on July 8to communicate by mail with the Respondent's customers. Penchansky testi-fied, in effect, to a two-fold purpose in sending the letters : to "try to get ... jobsback" for the afore-mentioned union members, except Penchansky who still wasemployed, and to obtain "a Local 65 contract "The letters then were pre-pared and mailed within a few days, as already described ; also, as might rea-sonably be anticipated, the Respondent was advised by its customers and othersthat the customers had received the letters.Penchansky's discharge followed,and shortly afterward there was picketing at the Respondent's place of busi-ness, in which Penchansky participated.Considering testimony of Penchansky that Local 65 does not negotiate in theabsence of its shop steward, together with the fact that Union Organizer Regerand Shop Steward Penchansky attended the May 13 meeting with the Respond-ent and Reger attended the second meeting at the Mediation Board and the factthat Reger and Penchansky both participated in the decision to send the let-ters, I find, and the General Counsel does not assert to the contrary, that Pen-chansky knew, when he and the others decided to send the letters and didsend them, that the Teamsters' petition was pending and that the Respondentwas refusing to recognize Local 65 as the collective bargaining representativebecause of such petition. I also find, and the General Counsel made no con-trary contention, that a question concerning the representation of the Re-spondent's employees has existed since May 23, 1949, the filing date of the Team-sters' petition.Analysis of the LettersThe letters state, without ambiguity, that the Respondent discharged mem-bers of Local 65 because of Local 65's request for union recognition and thatthe Respondent was refusing to recognize and negotiate in good faith with theUnion ; the letters also request the Respondent's customers to boycott the Re-spondent, and further state, in effect, that the Respondent would be picketed 'ELECTRONICS EQUIPMENT CO, INC.75unless the Respondent reinstated the members of Local 65 and recognized andbargained collectively with Local 65. In view of the fact, as might reasonablyhave been anticipated,that the contents of the letters were communicated tothe Respondent,I interpret this as a threat made to the Respondent to picketthe Respondent unless these stated demands were met.While I aminclined to sustain the Respondent's contention respecting thefalsityof the statement as to discriminatory discharges,I shall not resolve thismatter.In my view of the applicable law, it is sufficient for disposition of theultimate issue in this case to consider,of the two allegedly false statements, onlythe statement regarding the alleged refusal to recognize and negotiate in goodfaith with Local 65.This statement does accuse the Respondent of refusing tobargain in good faith,and it thereby imputes illegal conduct to the Respondent,by virtueof Section 8 (a) (5) of the Act; it imputes such illegality despite thefact, as hereinafter discussed,that the Respondent could not,without violat-ing the Act,grant the recognition and contract requested by Local 65. Indeed,the General Counsel did not offer any evidence or advance any argument to thecontrary.As Penchansky was aware of this lawful reason for the Respondent's-refusal to bargain collectively with Local 65, I find that the statement in ques-tion falsely attributes illegal conduct to the Respondent and that, with knowl-edge of its falsity, Penchansky deliberately participated in the conception andpublication of the statement for the purpose of influencing customers of theRespondent to take economic action against the Respondent. In view of theanticipated and actual communication of these letters to the Respondent, I alsoregard such statement to the customers as a threat of economic boycott againstthe Respondent.Discussion of the IssuesThat Penchansky's conduct was associated with, if not an integral part of,concerted activities may not be gainsaid.The question is, however, whetherthe protection which Section 7 affords to concerted activities also extends to theconduct in question.Before casting the facts within the framework of thisissue, it may be helpful first to observe that the case does not involve an honestmisstatement of facts ; nor does it involve merely a misstatement of venialmatter.The case does involve a wilful publication of a statement attributingunlawful conduct to the Respondent, a statement which Penchansky knew to befalse.It also involves the wilful publication of such a statement, together withthe stated threat of, and request for, economic sanction-all for the purpose ofcausing the Respondent, by such economic pressures, to recognize Local 65 forcollective bargaining purposes, something which the Respondent could not law-fully do at that time, as presently discussed.The issues may be expressed in thefollowing terms, mindful that the conduct in question is related to matterstraditionally within the scope of union activities :1.Does the Act protect the threat to picket the Respondent and the attempt toinduce customers to boycott the Respondent where such economic sanctions areintended to obtain an objective unlawful under the Act?2.Does the Act protect the wilful utterance of false statements which are madeto induce other persons to impose economic sanctions against the Respondent?If the Act does protect such utterance, does such protection still obtain wherethe utterance is ultimately intended to achieve an objective unlawful under theAct?The Board has never passed squarely on these issues, so far as I can ascertain.In large.measure, however, their resolution falls, I believe, within doctrinesalready established. In applying those established principles one also mustconsider, in view of the importance of the issues, whatever congressional di- 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDrection may be found in the legislative history of the Act.And, as this caseimpinges on a subject of frequent concern to the United. States, Supreme Court,it is also appropriate to seek guidance in the decisions of that tribunal.Does the Act Protect Economic Sanctions' to Obtain Recognition During thePendency of the Rival Representation Petition?By reason of the so-calledMidwest Pipingrule, the Respondent would haveviolated Section 8 (a) (1) of the Act had it recognized Local 65 during thependency of the Teamsters' petition.This principle, well established in Boardcases,' is to the effect that an employer may not recognize any one rival unionwhile a question concerning the representation of his interested employees ispending before the Board.There is no need to set forth in detail the rationaleof this decisional policy, it has been fully explicated by the Board in the AnnualReports cited above, except to mention the two-fold statutory objective it isintended to accomplish : to prevent usurpation of the orderly administration ofthe Board's procedures and other exercise of its statutory authority in repre-sentation cases, and to prevent an employer from imposing on his employeeshis own choice of one of the contestant labor organizations.The General Counseloffered neither testimony nor argument to the effect that exculpating circum-stances exist which might remove the present case from full operation of theMidwest Pipingrule.The Supreme Court has held that picketing which violates "declared publicpolicy," is not lawfully protected and not to be "condoned."Building ServiceUnion v. Gazzam,339 U. S. 532;Hughes v. Superior Court,339 U. S. 460;Team-sters Union v. Hanlce,339 U. S. 470;Giboney v. Empire Storage & IceCo., 336U. S. 490. It appears, therefore, that when Penchansky and his committee=threatened and solicited the use of economic sanctions to obtain recognitionof Local 65, they were attempting, in the language of the Supreme Court in theGazzamcase, "to compel Respondent to abide by Union policy rather than bythe declared policy of the state."So, too, had Penchansk,' succeeded and Local65 obtained such recognition, "the employees would have had no free choice.as to . . . we hat union would be their representative."Building Service Unionv.Gazzam, supra.See, also,N. L. R. B. v. Pennsylvania Greyhound Lines,303U. S. 261, 267.Under the Act, before the 1947 amendments, the Board also declined tocondone abuses of declared public policy.' In theAmerican Newscase (55NLRB 1302), for example, where employees engaged in a strike to compel theiremployer to grant them a wage increase in violation of the Emergency PriceControl Act of 1949, the Board held that such activity was not protected underSection 7 of the Act, then in effect. Similarly, in theThompson Productscase(72 NLRB 886), where employees struck to compel their employer to recognizea striking union in the face of a Board certification of another labor organiza-tion, the Board held that such activity was not entitled to the protection of theAct.The Board stated the basis for its decision as follows :IWhere coercive economic action is unlawful, the threat of such action also is unlawful.Clara-Val Packing Company, etal.,87 NLRB 703, and cases cited therein. I thereforeaccord to the threats in the present case the same legal effect as the performance of thethreat.2Midwest Piping & Supply Co., Inc,63 NLRB 1063; National Labor Relations Board,Tenth Annual Report(Govt.Print.Off., 1946), pp. 38-39;Eleventh Annual Report(1947), pp. 35-36;Twelfth Annual Report(1948), p. 26;Thirteenth Annual Report(1949), pp. 52-53;Fourteenth Annual Report(1950, p. 53.2InSouthern S. S.Co., 316 U. S. 31, 48, however, the Supreme Court held that theBoard improperly extended protection to a strike which contravened congressional policy. ELECTRONICSEQUIPMENTCO.,INC.77There would be neither moral,legalnor practicaljustification for our re-quiring employeesto respectour certifications if we wereunwilling torespect them ourselves.(72 NLRBat p. 889.)It is true,as statedabove, thatthese variouscited cases are not factuallyidenticalto the presentcase.In principle,however, I find them indistinguish-able insofaras they hold thatthe Boardwill not be a party to violations ofdeclaredpublic policy.To protect the conduct of Penchansky hardly would comport with the declarednational policy of preventing interference with the Board's election proceduresand with the fundamental statutory right of employees to selectrepresenta-tives of their own choosing.On the contrary, such protection, if granted, wouldactively encourage the frustration of the afore-mentioned policy; and thisim-primaturwould, in effect, make the Act handmaiden to its own defeat. Apartfrom the obvious inequity of this situation, adding governmental protection toeconomic pressures for the purpose of compelling the Respondent to engagein unfair labor practices,I am unawareof any decisions of the Board or of anyoverwhelming policy considerations which impel such a self-defeating interpre-tationof the Act to be made in this case, whereby the Board, on one hand, wouldhold the Respondent to have violated the Act by recognizing and bargaining col-lectively with Local 65, while telling Penchansky and his union brethren on theother hand that if they attempted to cause or did cause such violation andare discharged therefor, the Board would lend the processes of this Governmentto obtain their reinstatement.It may be asserted, however, that recent decisions of two Courts of Appeals'oast some shadow on the validity of theMidwest Pipingdoctrine, and, therefore,that this doctrine should be reconsidered and should not, in any event, be furtherextended to the situation presented in the presentcase.However, theMidwestPipingdoctrine was a vital decisional policy of the,Board when the present casearose, and it apparently still is.5 I must, of course, accept the' law as the Boardinterprets it, at least until the Supreme Court rules otherwiseon an issue.The problem of further extending theMidwest Pipingdoctrine is not presentin this case, as I view the situation.Rather, it is a matter of rounding outemistingprinciples and applying them to all disputants, fairly and reasonably.I cannot believe that the Act contemplates otherwise.However, it also may beargued that under the circumstances the Act makes recognition of Local 65 anunfair labor practice by the Respondent, but does not make Penchansky'sconduct alsoan unfairlabor practice, and, therefore, that the legal situationsare different.They may be different in this respect, of course ; but such differ-ence does not answer the question which is, whether Penchansky's activityis to be protected andnotwhether his conductis an unfairlabor practice.Theterms are not coextensive.For example, it may not be an unfair labor practicefor an employee to set fire to his employer's premises to advance his union'sefforts in obtaining recognition ; yet, the same activity would be beyond theprotection of the Act.Recent legislative history adds a note of particular relevancy to this discus-sion.Thus it appears that H. R. 3020, 80th Cong., 1st Sess., as it passed theRouse, provided that certain "Unlawful, Concerted Activities," described inSection 12 thereof, were not protected thereunder (Sec. 7 (a)) , Listed amongthese unprotected "Unlawful Concerted Activities" in Section 12 (a) was "Call-4N. L. R. B v. G. W. Hume Co., et al.,180 F. 2d 445 (C. A.9), N. L R. B v. FlotillProducts, Inc.,180 F. 2d 441 (C A.9),N. L. R. B. V. Standard Steel SprangCo., 180 F.2d 942(C. A. 6).IInternationalHarvesterCompany, CantonWorks,87 NLRB 1123. 78DECISIONS OF NATIONALLABOR RELATIONS BOARDing, authorizing, engaging in, or assisting ... any strikeor other concerted inter-ferencewith an employer'sioperations, an object of whichis...to compel anemployer to violate any lawor any regulation, order, or direction issued pur-suant to any law" (emphasis added. Subsection 3 (c) (iii) ). The Act, withamendments as finally enacted, does not contain an equivalent section describing"Unlawful Concerted Activities" ; but not for lack of congressional approval.Rather, as explained in H. Conf. Rep. No. 510, on H. R. 3020, 80th Cong., 1st Sess.,itwas believed by the conferees that all such conduct already was excepted fromthe protection of Section 7 by reason of the principle of theAmerican NewsandThompson Productscases (which had been expressly approved by the respectivecommittees of both House and Senate in H. Rep. No. 245, 80th Cong., 1st Sess.,p. 27; S. Rep No. 105, 80th Cong, 1st Sess., p 28), and also by virtue of thestatement of policy in the Act, as amended, which "itself demonstrates a clearintention that these undesirable concerted activities ("unfair labor practices,unlawful concerted activities, and violation of" contracts) are not to have anyprotection under the Act .. .',' (p. 39). "Moreover," the Conference Reportcontinues (p. 39), "there was real concern that the inclusion of such a provisionmight have a limiting effect and make improper conduct not specifically men-tioned subject to the protection of the Act."Congress thus specifically intendedthat concerted activity, the purpose of which is to compel an employer to violateany law-in the present case, the Act itself-isnotprotected under the Act.The cumulative effect of all the foregoing authority, judicial and legislative,is inescapable.Accordingly, I find that the conduct of Penchansky and theother Local 65 members, in concertedly threatening and soliciting the use of.economic sanctions against the Respondent for the purpose of causing theRespondent to violate the Act by recognizing and bargaining collectively with.Local 65, is not protected under Section 7 of the Act.As I have found that Penchansky's conduct is unprotected in the foregoingrespect, it is not, necessary to consider the second issue stated above. I shalldo so, however, as the Board may not accept my conclusion in the event of anappeal to it.Does the Act Protect the Deliberate Utterance of False Statements?The Court of Appeals for the Second Circuit, in whose jurisdiction the conducthere in question occurred, stated as follows inN. L. R. B. v. Peter Cailler KohlerSwiss Chocolates Co., Inc.,at common law generally (Restatement of Torts, Section 561 (1) (CommentA) ), a corporation which sues for defamation must show that the words maytend to injure its credit or affect its business." It has already been found thatPenchansky uttered an untruth when he published the statement that the Re-spondent was refusing to recognize and bargain in good faith with Local 65 andthat he thereby falsely accused the Respondent of unreasonable and illegalconduct.It also has been found that lie engaged in this conduct for the im-mediate purpose of influencing the Respondent's customers to take economicaction (a boycott) against the Respondent.Upon these facts I cannot but alsofind that the false statement was intended, and did tend, "to prejudice [theRespondent] in the conduct of its . . . business" and also was intended, and didtend, "to deter third persons from dealing with it."Restatement of the Lawof Torts, Vol. 3, § 561 (1). I conclude that Penchansky wilfully and knowinglyuttered his falsehood with deliberate purpose to injure the Respondent by de-priving it of custom, and, therefore, that the statement was uttered with malice.In my opinion, Penchansky committed actionable defamation against the Re- ELECTRONICS EQUIPMENT CO., INC.79'spondent.However, the question still remains :Was Penchansky's conductprotected under Section 7 of the Act?InThomas v. Collins,323 U. S. 516, 533, 534, the Supreme Court declared thatthe freedom of speech and assembly guaranteed to employees by Section 7of the Act on matters affecting self-organization and collective bargaining iscoextensive with the freedoms guaranteed by the First Amendment :Those guarantees [of the Act] include the workers' right to organize freelyfor collective bargaining.And this comprehends whatever may be appro-priate and lawful to accomplish and maintain such organization. . . . Itincluded their right fully and freely to discuss and be informed concerningthis choice, privately or in public assembly. . . . These rights of assemblyand discussion are protected by the First Amendment.Whatever wouldrestrict them, without sufficient occasion, would infringe its safeguards.And inThornhill v. Alabama,310 U. S. 88, 102, 103, the Supreme Court alsoemphasized thatin the circumstances of our times the dissemination of informationconcerning the facts of a labor dispute must be regarded as within thatarea of free discussion that is guaranteed by the Constitution.Free discussion concerning the conditions in industry and the causesof labor disputes appears to us indispensable to the effective and intelligentuse of the processes of popular government to shape the destiny of modernindustrial society.The proposition "that people should be free to give the best information theycan ... without fear" (Holmes,The Common Laic(1943 Ed), 139) is thereforeas valid in the administration of the Act as it is in the common law.However fundamental the constitutional fi eedom of speech may be in thearena of public affairs, even such freedom (of speech and press) "does notconfer an absolute right to speak or publish, without responsibility, whateverone may choose, or an unrestricted and unbridled license that gives immunityfor every possible use of language and prevents the punishment of those whoabuse this freedom."Gitlow v. State of New York,268 U. S. 652, 666. See, also,American Communications Association v. Douds,339 U. S. 382. The falseshout of "fire" in a crowded theater(Schenck v. United States,249 U. S. 47, 52)offers classic example of society's need for balance even in respect to fundamentalrights.Assuming, therefore, that Penchansky's rights of speech under Section7 of the Act are to be equated to his similar right under the First Amendment,does the desirable balance nevertheless protect him in falsely and wilfullymaligning and injuring his employer in order to further his own union interestin an unlawful objective? I do not believe it does.Traffic in ideas and information, as the Supreme Court has exhorted, is in-deed indispensable to the existence of a free society and its institutions.Thatsociety be free, however, and that its processes be meaningful, it is appropriatethat, at least in the mind of the purveyor, the information be true.Howeverin the interests of the dissemination of intelligence, and that free speech not belightly forfeited, certain accommodations are made, even in regard to falsehood."The right of free speech does not depend upon the accuracy of the ideas ex-pressed"(N. L. R. B. v. Brown.-Brockmeyer Co.,143 F. 2d 537, 542 (C. A. 6) ) ;it is not to be sacrificed where statements, though untrue, relate to trifling mat-ters or are not actuated by malice.Cf.White v. Nicholls,3 How. 266, 44 U. S.266;Montgomery Ward & Co v. Watson,55 F. 2d 184, 188(C. A. 4) ; Craig v.Harney,331 U. S. 367, 374-375;Ormsby v. Douglas,37 N. Y. 477;Hatt v. Bank, 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD19 App. Div.423, 46 N. Y. S. 481;Restatement of Torts, supra.But. no suchextenuation,or any other extenuation,exists in Penchansky's case.6I do not believe that the purposes of Section 7 of the Act would be served-they would be debased-by exalting his deliberate falsehood to a position of prior-ity over the interest society has in protecting its individual members from action-able injury ; particularly is this so where this unlawful injury was itself ameans of injuring the entire body politic through violation of declared nationalpolicy of the Act.Other ConsiderationsThe Respondent also asserted,as one of its motivations for Penchansky's dis-charge, that Penchansky had threatened violence to other employees.In thisconnection,the Respondent adduced testimony,which I credit despite Pen-chansky's denial, that on June 30,1949, Penchansky asked another employeewhether he would cross a picket line in the event of a strike by Local 65 andthat when the other employee replied he would, Penchansky declared that he(Penchansky)would "put a hole" in the employee's head or "anyone else's whowould cross their(Local 65's)picket line."On July 9, 1949,Penchansky alsowarned a female employee not to cross Local 65's picket line if such line wereestablished, stating that "The committee has decided that if you pass the picketline, we will picket your husband's store-or your other choice is a broken head."I am satisfied, however, upon consideration of the testimony of Paul Berke,the Respondent's officer who discharged Penchausky, that Penchansky's threatsplayed no part in Berke's decision to discharge Penchansky.Had I found thatPenchansky's discharge was discriminatory, I might have considered this evi-dence to be relevant in determining the appropriate remedy ; however, suchquestion is not now before me.Conclusions as to theDischargeI have found that Penchansky's conductin regardto the letters is unprotectedon two separate bases.The discharge was therefore for cause and not dis-criminatory.I shall recommend that this allegation of the complaint be dis-missed..B. Alleged interference,restraint, and coercionThe complaint was amended at the hearing to allege that the Respondent un-lawfully interrogated its employees and threatened them with a shutdown andloss of employment because of their union activities. In support of these alle-gationsthe General Counsel adduced testimony to the effect-that the Respondentdid engage in such conduct on or about May 13, 1949.The Respondent objected to the afore-mentioned amendment for the reasonthat the alleged conduct was allegedly resolved by the settlement of chargesin another case, Case No. 2-CA-798.These charges, filed by an individual,alleged that the Respondent violated Section 8 (a) (1) and (3) of the Act.The basis for this charge, as stated therein, was that the Respondent dischargedtwo named employees because of their activities "in support of a labor union."The record in the present case identifies Local 65 as the "labor union" involved6CompareN L R: B. v. Peter Casper Kohler Swiss Chocolates Co., Inc,130 F. 2d 503(C. A. 2),N.L. R. B. v.Illinois Tool Works,153 F. 2d 811,815-816(C. A. 7) ;AtlanticTowing Company,75NLRB 1169,1173, distinguishing between"deliberately false state-ments"and "unintentional and negligent misstatements."(Even this decision wasreversed,180 F. 2d 726(C. A. 5).) HARRISON SHEET STEEL CO.81and also indicates that the substance of the conduct in question was broughtto the attention of the Union before the charge in Case No. 2-CA-798 was filed.On July 22, 1949, the Respondent and the Board's Regional Director executeda Settlement Agreement in Case No. 2-CA-798.This agreement provided thatthe Regional Director would not issue a complaint on that charge and it alsoprovided that the Respondent would post a notice stating, in part, that theRespondent "will not in any manner interfere with, restrain, or coerce ouremployees" in the exercise of their rights under Section 7 of the Act. This isthe type of notice which normally would be required upon a finding of unfairlabor practices in respect to the mattter contained in the amendments to thecomplaint in the present case.The failure of the charge in Case No. 2-CA-798 to refer specifically to inter-rogation and threats of shut-down does not necessarily indicate that such mat-ters were not actually contemplated therein.For it is the complaint, not thecharge upon which the complaint issues, which is required to contain the speci-fication of unfair labor practices.Cathey Lumber Co.,86 NLRB 157. Underall the circumstances, I find that the matters added to the present complaintwere covered by the earlier charge in Case No. 2-CA-798 and, in any event,were resolved in the Settlement Agreement.As the Respondent has not beenshown to have engaged in any unfair labor practices since the execution of theSettlement Agreement, or otherwise to have failed to comply with its terms, Ishall not consider evidence relating to the conduct which allegedly occurredbefore the Settlement Agreement was executed. Accordingly, I shall recommendthe dismissal of the complaint in this respect, without determining whether theRespondent did in fact engage in the conduct alleged. Compare J.J.NewburyCo., Inc.,88 NLRB D47;Standard Leather Goods Company, Inc.,83 NLRB 256.As I have found that the Respondent has not engaged in any unfair laborpractices properly alleged in the complaint, I shall recommend that the entirecomplaint be dismissed.CONCLUSION OF LAWThe Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.RecommendationsUpon the basis of the foregoing findings of fact and conclusion of law, it isrecommended that the complaint against Electronics Equipment Company, Inc.,Brooklyn, New York, be dismissed in its entirety.HARRISON SHEET STEELCo.andUNITED AUTOMOBILE. AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO)HARRISON SHEET STEELCo.andGEORGE RIBES,ETAL.CasesNos.13-CA-364 and 13-CA-369.. April 30, 1951Decision and OrderOn November 28, 1950, Trial Examiner Horace A. Ruckel issuedhis Intermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfair94 NLRB No. 23.953841-52-vol. 94-7